Citation Nr: 0635455	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to January 1959.

This matter is before the Board of Veterans Appeals on appeal 
of a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In August 2004, the veteran appeared at a hearing before then 
Acting Veterans law Judge.  A transcript of the hearing is 
associated with the claims file.  


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence that the claimed in-service stressor 
actually occurred to support the diagnosis of post-traumatic 
stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in  or 
aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2002.  The notice included the type of evidence 
needed to substantiate the claim of service connection, that 
is, evidence of an injury or disease or event (stressor), 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims for service connection, 
that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the claim is denied, the rating of any 
disability is moot.  Any defect with respect to the notice of 
degree of disability assignable under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service medical and personnel 
records are associated with the claims file.  VA records and 
non-VA records have been obtained.  A search for records 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR) was conducted.  As the veteran 
has not identified any additional evidence further assistance 
to the veteran is not required to comply with the duty to 
assist.  During the August 2004 personal hearing the veteran 
and his representative indicated that they would attempt to 
obtain evidence that would help to verify the veteran's 
purported in-service stressor.  In this regard, the Board 
notes the veteran was advised that the record would be held 
open for a period of 30 days to allow him the opportunity to 
submit said evidence, and that no additional evidence to date  
has been submitted.  See Haney v. Nicholson, No. 04-0325 
(U.S. Vet. App. August 22, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his post-traumatic stress disorder 
stems from witnessing an airplane crash in Kodiak, Alaska, 
where a U.S. Air Force air plane crashed on October 15, 1957, 
which killed nine crew members.  He says he was involved in 
the clean up.  He subsequently indicated that he was mistaken 
as to the date of the crash, and that the crash likely 
occurred sometime in September 1957.  He maintains that he 
was further traumatized from being a passenger aboard the 
plane that carried the caskets back to California.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires: 1) medical evidence of a diagnosis of post-
traumatic stress disorder in accordance with the criteria of 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), which is presumed to include both 
adequacy of the PTSD symptomatology and sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a link, or nexus, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

An October 2001 psychological evaluation from R.T.M., Ph.D., 
shows that the veteran was diagnosed as having PTSD in 
accordance with the DSM-IV.  Consequently there is an 
acceptable diagnosis of PTSD.

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b).  

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's service personnel records show that the veteran 
served as a clerk during his active service, and that his 
service included be stationed with the U.S. Naval Mobile 
Construction Battalion in Kodiak, Alaska.  Awards, medals, or 
decorations conclusively indicating combat are not indicated.  
Moreover, the veteran has not specifically contended combat 
service and, based on the foregoing, the preponderance of the 
evidence is against a finding that he engaged in combat with 
the enemy.  The veteran's stressors must therefore be 
verified.

As discussed, the veteran has indicated that he witnessed a 
plane crash while being stationed in Kodiak Naval Air 
Station.  He says all nine crew members were killed.  He 
states he helped with the "clean up" operations.  In a 
statement received in May 2002, he reported that the crash 
occurred on October 15, 1957, and that he flew back with the 
caskets the "next day."  He also said that he heard 
knocking from one of the caskets, and that he is convinced 
that one of the crew members of prematurely pronounced dead.  
However, at his August 2004 personal hearing, the veteran 
indicated that he had made some mistakes regarding the event.  
He testified that the crash occurred sometime in September 
1957, and that the transportation of the bodies did not occur 
until mid-October 1957.  He also recalled that the plane was 
an Air Force aircraft not a Navy aircraft.  He could not 
remember the type of aircraft or the unit it was attached to.  
He also does not recall the names of any of the crew members 
that were killed in the crash.

Service medical records document the veteran's treatment for 
psychiatric problems.  He was seen in September 1958 for a 
"moderately severe nervous reaction over the past several 
weeks without apparent reason."  He was followed by the 
mental health unit for approximately three months.  The final 
diagnosis was acute situational maladjustment.  An October 
1958 report indicated that much of the veteran's anxiety 
stemmed from his impending service discharge and trepidation 
on returning to a difficult home environment.  None of the 
records made any reference to the alleged plane crash.

In November 2003, the JSRRC reported that it had reviewed the 
unit histories of the U.S. Naval Mobile Construction 
Battalion, which revealed that the it had been deployed to 
Kodiak, Alaska, between April and October 1957.  The JSRRC 
indicated that the histories made no mention of an airplane 
crash.  The unit records for the Kodiak U.S. Naval Air 
Station were noted to be unavailable.  The JSRRC also 
reported negative results from searches conducted through the 
Naval Facility Historical Program Office and the Naval 
Historical Center.  The JSRRC stated that any further 
research would necessitate that the veteran provide the type 
of aircraft involved in the crash, the unit the aircraft was 
assigned to, and the names of any casualties.  The veteran 
testified in August 2004 that he does remember any of that 
information.  As noted above, the record was left open to 
provide the veteran the opportunity to submit information 
that would help verify his stressor and no such information 
has been submitted.  As such, the Board must conclude that 
any additional search, to include the alternate date of 
September 1957, would be fruitless.

The Board therefore finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressor.  Thus, the veteran's claim fails to satisfy one of 
the essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f).  Furthermore, the post-service diagnosis 
of PTSD was clearly based upon the veteran's unverified, 
uncorroborated account of an in-service stressor.  Such a 
diagnosis is not probative.  


Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

In the absence of credible supporting evidence of an in-
service to support the diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), the preponderance of the 
evidence is against the claim.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


